    Case 2:20-mc-00170-KSH Document 2 Filed 04/06/21 Page 1 of 3 PageID: 3



DAFNEY DUBUISSON STOKES
Member of NY, NJ, and PA Bars

                                          dstokes@wongfleming.com

                                                April 6, 2021

VIA ELECTRONIC CASE FILING
Honorable Katherine S. Hayden, U.S.D.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:     KeyBank National Association v. Direct Building Products Corp., et al.
                Civil Action No. 2:20-mc-00170-KSH

Dear Judge Hayden:

        This firm represents KeyBank National Association (“Plaintiff”) in the above-referenced
matters, and pursuant to Local Civ. R. 37.1(a)(1), respectfully submits this pre-motion letter to
compel Direct Building Products Corp. (“Defendant”) to (1) provide full and complete responses
to post-judgment interrogatories; (2) produce a corporate representative for deposition, in
accordance with Fed. R. Civ. P. 30(b)(6); and (3) produce certain documents responsive to
Plaintiff’s request for production annexed to its Notice of Deposition. Plaintiff has engaged in
diligent, good faith efforts to schedule the deposition and resolve this matter without court
intervention, to no avail. Plaintiff now petitions the court for relief.

        On or about November 3, 2020, Plaintiff served Defendant with Post-Judgment
Interrogatories, responses were due by November 17, 2020. (See Exhibit A annexed hereto). No
such responses were received. In light of Defendant’s unresponsiveness to the post-judgment
interrogatories, on or about November 24, 2020, Plaintiff, through counsel, sent its first email
correspondence to counsel for Defendant in an attempt to schedule a deposition, in accordance
with Plaintiff’s rights under Fed. R. Civ. P. 69. (See Exhibit B annexed hereto). Receiving no
response to the request for Defendant’s availability, counsel sent follow-up correspondence on
December 3, 2020 and December 8, 2020. (See Exhibit C annexed hereto).

       In the December 8, 2020 email, counsel for Defendant was notified that if no response was
received, the deposition of his client would be noticed. On or about February 1, 2021, Plaintiff
received email correspondence from counsel requested to adjourn the deposition until counsel had
an opportunity to confer with his client; Plaintiff agreed to adjourn the deposition, but requested
Defendant provide a firm date on which they would be available for deposition. (See Exhibit D
annexed hereto). Hearing nothing from the defendant, on or about February 16, 2021, Plaintiff


                 821 ALEXANDER ROAD, SUITE 200  P.O. BOX 3663  PRINCETON, NJ 08543-3663
                                 TEL: (609) 951-9520  FAX: (609) 951-0270
                                        WWW.WONGFLEMING.COM

       CALIFORNIA  DISTRICT OF COLUMBIA  FLORIDA  GEORGIA  IDAHO  INDIANA  MARYLAND
   MICHIGAN  NEVADA  NEW JERSEY  NEW YORK  OREGON  PENNSYLVANIA  TEXAS  WASHINGTON
         ATTORNEYS ADMITTED SOLELY IN THE JURISDICTION WHERE LISTED OFFICE IS LOCATED, UNLESS OTHERWISE NOTED
    Case 2:20-mc-00170-KSH Document 2 Filed 04/06/21 Page 2 of 3 PageID: 4




noticed a new deposition date of March 1, 2021, and by email correspondence on February 19,
2021 requested the counsel make his client available on that date. (See Exhibit E annexed hereto).

       On March 1, 2021, counsel for Plaintiff appeared for the noticed remote deposition;
Defendants did not appear. Email correspondence was exchanged between the parties regarding
the defendant’s nonappearance. (See Exhibit F annexed hereto). Plaintiff’s counsel entered the
nonappearance on the record. (See Exhibit G annexed hereto).

         Fed. R. Civ. P. 37(a)(3)(B) permits a party to compel discovery if a “deponent fails to
answer a question propounded or submitted under Rules 30 or 31, or a corporation or other entity
fails to make a designation under Rule 30(b)(6) . . . .” Fed. R. Civ. P. 37(a)(3)(B). Motions to
compel, pursuant to Fed. R. Civ. P. 37, are left to the sound discretion of the court. See United
States v. Sanders, 211 F.3d 711, 720 (2d Cir. 2000). “The purpose of discovery is to provide a
mechanism for making relevant information available to litigants[,]” and as such, “[p]arties may
obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense
. . . .” Fed. R. Civ. P. 26. Moreover, Fed. R. Civ. P. 69 provides that “in aid of judgment or
execution, the judgment creditor . . . whose interest appears of record may obtain discovery from
any person – including the judgment debtor – as provided in these rules . . . .” Id.
        “[T]he rules governing discovery in postjudgment execution proceedings are quite
permissive.” United States v. Chazen, 2019 U.S. Dist. LEXIS 1382, at *4 (D.N.J. Jan. 4, 2019)
(quoting Republic of Argentina v. NML Capital, Ltd., 573 U.S. 134, 138 (2014). Pursuant to this
Rule, a judgment creditor, like Plaintiff, is permitted to make “a broad inquiry to discover hidden
or concealed assets of the judgment debtor.” Haiying Xi v. Shengchun Lu, 804 Fed. Appx. 170,
173 (3d Cir. 2020). “If the judgment debtor or third party does not respond to discovery demands,
a plaintiff is entitled to move for an order compelling a response, as permitted under Rules 5(b),
30(a), and 37, after a good faith attempt to confer with the party failing to comply.” GMA
Accessories, Inc. v. Elec. Wonderland, Inc., No. 07-cv-3219, 2012 U.S. Dist. LEXIS 72897 at *10-
11; see Fed. R. Civ. P. 37(a)(1).
        As shown, Plaintiff, in accordance with Rule 69, made repeated requests to schedule
Defendant’s deposition. Depositions are necessary to determine financial information relating to
Defendant’s business in furtherance of Plaintiff’s right of execution upon the duly entered
judgment. Plaintiff has demonstrated patience and a willingness to work with Defendant to
schedule a deposition at a time that was convenient for Defendant and their representative. Despite
this, Defendant has refused to cooperate. In the time that has passed between the date of the noticed
examination and the filing of this pre-motion letter (36 days), counsel for Defendant has not
provided any additional dates or otherwise communicated an intention to promptly reschedule as
was promised in his March 1, 2021 email.
       Therefore, Plaintiff, KeyBank National Association respectfully requests this Court
schedule a pre-motion conference in anticipation of Plaintiff’s motion to compel.


                                                      Respectfully submitted,

                                                      WONG FLEMING



                                                 2
      Case 2:20-mc-00170-KSH Document 2 Filed 04/06/21 Page 3 of 3 PageID: 5




                                            /s/ Dafney Dubuisson Stokes
                                            Dafney Dubuisson Stokes, Esq.

Enclosures
DCF/DDS/DEP
File no. 2169.0623


cc:     All counsel (via ECF)




                                        3
